Citation Nr: 1735129	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 3, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  

In a December 2013 decision, the Board dismissed the claim for a total disability rating based on individual unemployability as the Veteran withdrew the claim, and remanded the claim for a higher rating for PTSD.  The Board remanded the PTSD claim again in September 2016.   


FINDINGS OF FACT

1.  From August 26, 2010 to October 3, 2016, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  For the period of the claim from October 3, 2016, the Veteran's PTSD most closely approximated occupational and social impairment with deficiencies in most areas.

3.  The Veteran's PTSD has not been productive of total social and occupational impairment.



CONCLUSIONS OF LAW

1.  For the period of the claim prior to October 3, 2016, the criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From October 3, 2016, the criteria for a rating higher than 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by letters in September and December of 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.     There is no allegation that the hearing provided to the Veteran was deficient
in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a   VA examination, and adequate mental health findings and opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
Records added to the claims file since the most recent supplemental statement of    the case in January 2017 do not reflect a change in circumstance or otherwise materially pertain to the Veteran's psychiatric status for purposes of the Board's adjudication, and hence such records do not add anything materially new.  Thus, remand for Agency of Original Jurisdiction (AOJ) review prior to the Board's adjudication is not warranted.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the   Board finds no prejudice in proceeding to a decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis    of lack of usefulness, and the effects of the disabilities upon the person's ordinary  activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula,
a 50 percent rating is assigned when there is occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect;  circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting    to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional       rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability      to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due   to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Often, treatment records and examination reports contain a Global Assessment        of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicated more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderated difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores from 41 to 50 indicated serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores from 31 to 40 indicated some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed      man avoids friends, neglects family and was unable to work). 38 C.F.R. § 4.125;      DSM-IV.  However, such score is no longer utilized in DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-V).

At an August 2010 Vet Center intake evaluation, the Veteran reported having difficulties since returning from Vietnam, with symptoms including significant anxiety, depression, nightmares two to three times per week, sleep disturbance, intrusive thoughts, poor short term memory, and difficulty concentrating.  At the evaluation, however, the Veteran was found not to have experienced difficulty concentrating, learning, or recalling information following his stressor incident in service, and also denied a history of excess fatigue, sleep disturbance, headache, irritability or aggression, anxiety, depression, apathy or lack of spontaneity, labile affect, speech difficulty, personality changes, or slowed thinking.  He denied suicidal or homicidal ideation or plan.  

Upon mental status evaluation in August 2010, the Veteran was found to be friendly and cooperative, with appropriate speech; oriented to time, place, and person; and      of intact memory, relaxed motor activity, and good judgment.  The Veteran also exhibited no delusions, disorganized thinking, hallucinations, or grossly disorganized or catatonic behavior.  The Veteran reported late insomnia, changed sex drive, and low energy level.  

At the evaluation the Veteran denied changes socially or physically from his time in service.  He reported that following service he had secured a job with the Post Office where he worked for 35 years until retiring in 2005.  He reported marrying twice      and having four children from these marriages, having numerous relationships, and currently living with a girlfriend. A self-reported strength was being very responsible, and a weakness was being too emotional at times.  The intake interviewer noted symptoms of delayed onset PTSD, with inconsistent short-term memory.  

Vet Center treatment records noted that the Veteran was given cognitive behavioral therapy as well as rational emotive therapy, and that therapy work included reduction of both anger outbursts and dichotomous thinking behavior, and strategies to deal with poor concentration.  

A July 2011 visit noted the Veteran's difficulty with responsive anger, increased anxiety, and problems with concentration and short-term memory.  The Veteran voiced difficulties related to his wife recently moving out following an argument.  

At a September 2011 visit the Veteran reported missing a session due an emergency visit to his drug-addicted son who had said his good-byes, with the Veteran fearful that the son would kill himself like the Veteran's other son had done.

An October 2012 treatment record noted that the Veteran had been hypervigilant about some noise and possible drug dealings in his neighborhood. 

During a February 2013 Vet Center treatment visit the Veteran reported that for    the past several years he and some others had run bingo games at his veterans' service organization facility, raising money for charitable programs.  

At a private psychiatric evaluation in July 2013 the Veteran reported that since service he had ongoing flashbacks, nightmares, increased startle responses, panic attacks, poor sleep and restlessness at night, poor concentration, irritability, and anger problems.  He also reported avoiding people and crowds.  A post-service history was noted of three prior marriages, the first ending in divorce due to alcohol, and the second wife having left him.  He suffered the suicide of his brother in the 1990 and of his son in 2006.  He also reported working at the Post Office after service, but that he had "frequent disciplinary notices for erratic behavior before    he was fired." 

The July 2013 private psychologist found the Veteran alert and oriented, cooperative, with relevant speech but depressed mood and anxious affect.  Recent and long-term memory were intact.  Psychological testing revealed low or impaired short term memory, attention, and concentration.  The Veteran also endorsed transient suicidal ideation.  Following testing and evaluation, the psychologist diagnosed chronic PTSD, panic disorder with agoraphobia, pain disorder associated with psychological factors and general medical condition, and a short term memory disorder.  She assigned a GAF of 48.

In an August 2013 statement, the Veteran's live-in companion for over eight years so identified herself and informed of difficulties with their relationship due to the Veteran's "unprovoked episodes of outbursts of rage, which have also been physical."  She added,

I had him arrested because he became a raging maniac and threatened to kill me, as he physically assaulted me.  This episode had to do with the fact that he had been lying to me and had become very distant, sneaky, and very suspicious of me for absolutely no reason at all.  

He's like Jekyll and Hyde.  He has severe mood swings and I believe he also has depression.  He gets very agitated very easily and he is actually better off, to be living alone.  He doesn't like talking and doesn't understand simple things that I'm saying.  [....]

She additionally complained of his driving recklessly at excessive speeds, not attending to chores and basic home maintenance, being reckless and absent minded in the home, impulsively spending money, and doing nothing throughout the day but watch television.  

At his August 2013 hearing, the Veteran testified to have difficulties with memory loss, anger, anxiety, and many panic attacks.  He emphasized that he was taking a lot of prescribed medication for his mental condition, and his representative then explained that the Veteran believed that his worsening condition with this level      of need and level of medication supported his condition warranting a higher evaluation.  

At a September 2013 Vet Center treatment, the Veteran reported more problems with short term memory and sometimes becoming disoriented and getting lost when driving, particularly at night.  He also informed that he was not sleeping well at night due to back pain.  An August 2013 treatment note informed that the Veteran could not get comfortable sitting during the session due to pain. 

At an October 2013 Veteran Center treatment visit, prior to an October 2013 accident, the Veteran reported keeping busy with his veterans' service organization including recruiting and training members to participate in honor guards.  He had attended     four funerals in the past week in this honor guard capacity.  At that visit the Veteran reported still having difficulties with nightmares and anger, but these were much more controllable than previously.  

Upon VA examination in February 2014, the examiner diagnosed PTSD and    found that the Veteran did not have any other diagnosed mental disorder.  The examiner assessed that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, though generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

At the examination the Veteran reported that he previously engaged in yard work but being unable to do so now due to physical limitations resulting from a cervical pinched nerve, and that he had been undergoing physical therapy for this.  However, the Veteran occupied his time reading books and playing games on the computer.  A work history was noted including a career with the Post Office from 1970 until retiring in 2005, followed by working part-time as a crossing guard from 2005 to 2009.  He reported then moving to Florida and working for the Florida Fish and Wildlife Commission ("FWC") for three months, but ceasing that work because he "couldn't handle it."  

The February 2014 examiner assessed that the Veteran was "coping better with social anxiety, irritability and insomnia" with current medications, while current complaints focused on ongoing nerve pain in the right arm, hand, and fingers, for which he was receiving pain medication, acupuncture, and physical therapy, while hoping to avoid surgery.  The Veteran reported that medications were effective      for his anxiety and insomnia.  The examiner found that the Veteran met diagnostic criteria for PTSD and that symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  However, at the examination the Veteran was pleasant and cooperative and did not exhibit anxiety or hypervigilance.  His eye contact was good, speech fluent, language was good, thought processes well-organized and logical, abstract reasoning was good, attention and concentration were good, and there was no evidence of mania, psychosis, or suicidal or homicidal ideation, with recent and remote memory grossly intact, and good insight and judgment.  

At a May 2014 VA psychiatric progress evaluation, the Veteran was noted to be    alert and oriented, with elaborative speech, linear thought processes, and stable mood.  He reported sadness from the recent suicide of a friend, but denied suicidal ideation.  The Veteran was noted to be forward thinking and insightful, with judgment intact and without psychosis.  He reported insomnia was under control, with five to seven hours of sleep nightly with medication, and medication also effective with social anxiety.  The Veteran lived with a girlfriend and spent time working on his yard, planting and gardening.  Current difficulties included pain in the right arm associated with cervical disk disease.  

Additional recent treatment records from 2014 through 2016 reflect positive screens for PTSD and depression, and negative screens for suicidality.  Ongoing medication management for pain and neuropathy associated with cervical spine degeneration with degenerative disk disease is also noted.  

Upon VA examination in October 2016, the Veteran reported past and persistent symptoms including intrusive memories of Vietnam, flashbacks, startle response, nightmares, sleep impairment, irritability and anger, depression, anxiety, impaired 
memory and concentration, hypervigilance, suspiciousness, strong negative feelings, loss of interest in previously enjoyable activities, and feeling distant or cut off from others.  He also reported having a suicidal ideation with plan in June 2015 when he was breaking up with his girlfriend, which ideation he did not act on, and he denied any past self-harm behaviors.  The examiner noted that while the Veteran endorsed past chronic passive suicidal ideation "all my life," his history was of reaching out to others for help, consistent with his securing mental health services through VA and the Vet Center.  The examiner additionally noted that the Veteran was "fully oriented and hopeful."  While the Veteran's long-ago history of alcohol and drug abuse was also noted, he had been abstinent since years prior to the claim period.  

The examiner did note that the Veteran's reports of engaging in reckless or self-destructive behavior, such as riding a motorcycle at excessive speeds, and exhibited 
irritability and angry outbursts, generally as verbal or physical aggressiveness toward other persons or things. The examiner noted that the Veteran's current symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment,         mild memory loss, impaired short and long-term memory, flattened affect or circumlocutory or stereotyped speech, disturbance of motivation or mood, impaired judgment, difficulty or inability to establishing and maintaining effective social      and work relationships, difficulty adapting to stressful circumstances including     work settings, and obsessional rituals.  These symptoms were generally exhibited      or reported upon at the examination.  However, the Veteran was found to be fully oriented, competent, and of no immediate risk to himself or others.  The examiner concluded that the Veteran's PTSD symptoms severely impact social functioning, though the degree to which this impacted work capacity could not be ascertained      by the examiner due to the Veteran's retirement since 2005 and his noted success      at working for 35 years full-time prior to retirement.  Ultimately, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

The October 2016 examiner noted the Veteran's history of individual and group treatment, and the Veteran's recent activities including evicting his girlfriend in 2015, selling his house, and moving to Connecticut.  He was currently separated from that long-term girlfriend, and had distant relationships with his sons, though   he did meet with his brother once a month.  Regarding his relationship separation, he reported that his girlfriend had been verbally abusing him.  He enjoyed current activities including reading books, doing yard work, playing computer games, fishing, and riding his motorcycle. He capably carried out activities of daily     living, though he denied having a social life or friends.  He endorsed being comfortable in his own home, while also asserting that he was home bound.    

The examiner noted that treatment records reflected he was coping better with social anxiety and irritability and had improved sleep on current medications. The Veteran was noted to have scores in self-administered tests for the October 2016 examination reflecting severe anxiety symptoms, extreme depressive symptoms, and some degree of impaired enjoyment of activities.  However, the examiner pointed out that these tests were of transparent intent and hence may be prone to intentional over- or under-reporting of symptoms.  Thus, these test findings are      not objective.  

The Veteran in December 2016 declined to reschedule a mental health treatment visit after cancelling an appointment, reporting that he was feeling fine now.           He reported on a recent return from a trip to Florida during which he visited his grandchildren.  

After a review of the record, the Board notes some inconsistencies in the information provided during the course of the appeal in support of his claim         and during examinations.  For example, the Veteran's report at the July 2013 private psychiatric evaluation of having been fired from the Post Office contrasts with his account of retirement following 35 years of Post Office employment,         as reported upon his most recent VA examinations in February 2014 and October 2016.  The Veteran reported at the February 2014 examination additional, part-   time work from 2005 to 2009, which is not reflected in the July 2013 private examination report.  The work histories the Veteran reported to VA examiners        are those most consistently supported by the Veteran, and hence deemed the most reliable.  These are sufficiently materially inconsistent with his account to the July 2013 private psychiatric examiner as to render of limited probative value the private examiner's conclusions regarding the Veteran's psychiatric impairment.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The July 2013 assessments of the private psychologist were also effectively discounted by the VA examiner in October 2016, who did    not find the Veteran to suffer from panic disorder, agoraphobia, or pain disorder associated with psychological factors, as the July 2013 private examiner had.  

The Board also notes that the Veteran has endorsed enjoyment of many leisure pursuits on a regular basis, and while he has reported choosing to self-isolate, he was not found by examiners to exhibit severe impairments in communication.  While the Veteran at his most recent examination characterized himself as home bound, he contradicted this by conceding that he enjoyed activities including  fishing and riding his motorcycle. This pattern of reporting appears to reflect over-endorsement of symptoms.  The Veteran has also endorsed being retired after a    long career as a letter carrier for the Post Office as well as after some part-time work following retirement.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995)     (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

In a May 2016 brief the Veteran's authorized representative asserted that the Veteran's ceasing of his role as an officer with a veterans service organization            was evidence of social impairment associated with his PTSD. However, treatment records do not reflect this.  The Veteran's Vet Center treatment records from 2014 reflect that the Veteran suffered an injury in October 2013, and following this he had been reducing his participation in leadership and officer roles in his veterans' service organization due to back pain and cervical degenerative disk disease and associated 
debilitating pain/neuropathy. He also complained of limited cooperation from volunteers with whom he worked in these capacities. A January 2014 treatment note informs that he had been averaging driving 1,000 miles per month coordinating and performing in honor guards for the organization.  

On review of the evidence of record, the Board finds that for the period from August 26, 2010, to October 3, 2016, the Veteran's PTSD most closely approximated the criteria for the assigned 50 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for             a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency,   and duration. This holding is of particular significance as the claimant in that case,       like the Veteran here, was seeking a rating in excess of 50 percent for PTSD. The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130  requires not only the presence of certain symptoms but also that those symptoms      have caused occupational and social impairment in most of the referenced areas.  Although a Veteran's symptomatology is the primary consideration, the regulation    also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements,     or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.

While the Veteran had some social impairment prior to October 3, 2016, an inability to maintain effective social relationships was not shown.  This is evidenced by the Veteran's veterans' service organization work, including recruiting and training members and coordinating honor guard. Such work was recently ceased due to physical injury and impairment rather than mental health impairment. The Veteran's choice to cease work following retirement after decades of successful employment also does not support occupational impairment related to his PTSD, notwithstanding some contentions of stress intolerance to the contrary.  The Veteran taking part-time work for three years as a crossing guard following his retirement, which crossing guard work he acknowledged to be stressful, undermines contentions that stress precluded him from continuing work as a mail carrier.

In sum, the Board concludes that, for the period from August 26, 2010 to October 3, 2016, the preponderance of the competent, credible, and probative evidence shows the Veteran's overall disability picture most closely approximated a 50 percent evaluation.

Effective October 3, 2016, the RO awarded a 70 percent rating, based on the findings of the October 3, 2016 VA examiner, who found that the Veteran's PTSD severely impaired social functioning and also resulted in impaired memory, difficulty adapting to stressful circumstances including work settings, impaired affect or speech, and significantly impaired judgment.  

However, the Board finds that the evidence of record does not support a higher disability rating of 100 percent from October 3, 2016.  While irritability and anger have been noted to be present and the Veteran reported past suicidal ideation, the October 2016 examiner did not find the Veteran to be a threat to himself or others, and the record does not otherwise reflect such substantial threat.  The Veteran's former girlfriend's past statement, while descriptive of violence, also bears sufficient indicia of bias as to be not reliably supportive of a present danger.    While the Veteran was noted to engage in some reckless behaviors, as reported      by both himself and his former girlfriend, such recklessness is not reflected in the record as resulting in effective total impairment of functioning.  Additionally, while the Veteran has endorsed increasing self-isolation, this is reflected as a choice more than a severe impairment, with the Veteran noted to maintain contact with those family members with whom he chooses to do so, including texting with his sons     as reflected in his October 2016 examination report, and a recent visit to Florida     to visit grandchildren, as reflect in December 2016 treatment records. 

Occupationally, the Veteran's PTSD has not been found to be so severe as to preclude employment.  Rather, the weight of the evidence of record reflects the Veteran's choice to retire from the Post Office after 35 years as a letter carrier.  Physical impairments, most notably low back disability and cervical degenerative disease with degenerative disk disease, are reflected in the record as potentially preclusive of such continued employment, but social dysfunction or other mental health impairment is not.  While some memory impairment is also attributed to      the Veteran's PTSD, this is also not found to be so severe as to preclude gainful activity.  

In sum, the Board finds that the criteria for a 100 percent rating have not been demonstrated for the period beginning October 3, 2016.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  There is also not symptomatology of similar severity, frequency and duration consistent with the criteria for a 100 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent.  Accordingly, from October 3, 2016 a rating higher than 70 percent is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 50 percent for PTSD for the period of the claim prior to October 3, 2016 is denied.  

A rating in excess of 70 percent for PTSD for the period of the claim from October 3, 2016 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


